Quinn, Chief Judge
(concurring):
For the reasons set out. in my dissent in United States v Cleckley, 8 USCMA 83, 23 CMR 307, I disagree with a great deal of the discussion in the principal opinion. However, the record of trial convincingly indicates that the court-martial was satisfied with the information submitted to it by agreement of the Government and the accused, and that it had an adequate basis upon which to determine the appropriateness of including a bad-conduct discharge in its sentence. I, therefore, join in affirming the decision of the board of review.